DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/21 has been entered.

Response to Amendment
3.	The rejection of Claims 3, 12, and 20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2004/0023060 A1) as set forth in the Final Rejection filed 02/03/21 is overcome by the cancellation of the claims.

4.	 The rejection of Claims 1, 2, 4, and 13-17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2004/0023060 A1) as set forth in the Final Rejection filed 02/03/21 is overcome by the Applicant’s amendments.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


6.	Claims 1, 2, 4, 9-11, 13, 15-17, 19, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9-10 of U.S. Patent No. 10,522,762 B2 (herein referred to as “Huh et al.”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Huh et al. claims an organic light-emitting diode comprising:  anode, cathode, light-emitting layer between the anode and cathode, and an organic material layer between the cathode and the light-emitting layer (comprising fluorescent dopant); the organic material layer is an electron-transporting layer; Huh et al. claims that the organic material layer comprises any one of the following compounds:

    PNG
    media_image1.png
    323
    367
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    370
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    253
    364
    media_image3.png
    Greyscale

(col. 75) (Claim 9).  Notice that the organic material layer comprising any one of the above compounds is inherently electron-blocking (and electron-transporting); such a layer can be defined as part of the light-emitting layer.  Huh et al. further claims one or more layers that is hole-transporting, electron-blocking, and hole-blocking (Claim 10).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 2, 4, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which the other claims are dependent upon, recites “X4 is O, S or NAr5” and “Ar3 to Ar5.”  Furthermore, Claim 4 recites “L3.”  However, notice that Chemical Formula C has been deleted such that X4, Ar5, and L3 are nowhere found in the claims and thus indefinite.  

9.	Claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that “the light emitting layer or the one or more organic material layers comprises the double spiro compound of Claim 21.”  But, the claim further claim that “the double spiro compound is represented by Chemical Formula 3,” which is exactly identical in scope to Chemical Formula 1 (as defined in Claim 21).

Allowable Subject Matter
10.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Kim et al. (US 2004/0023060 A1), which discloses double-spiro structures of the following form:

    PNG
    media_image4.png
    491
    429
    media_image4.png
    Greyscale

([0044]) where R1-24 = hydrogen or substituent ([0045]).  An embodiment is disclosed:

    PNG
    media_image5.png
    213
    245
    media_image5.png
    Greyscale

(page 13).  However, it is the position of the Office that neither Kim et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compounds as recited by the Applicant, particularly in regards to the nature of the R1 group of Chemical Formula 1.

Response to Arguments
11.	Applicant’s arguments on pages 46-47 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786